By the Court,

PAINE, J.
There can be no doubt that the town treasurer should pay over to his successor whatever money remained in his hands, which he had collected as taxes. If the other taxing officers, by mistake, had required him to collect too much, that was a question to be settled between the town and those who paid it. The treasurer collected it by virtue of his office, by means of his tax list. And he is in no position to raise any question as to whether the whole amount *586was legally collected or not. If not, tbe town alone would have to refund. And the town must hold what it has collected by mistake in order to enable it to restore it to the proper owner.
The judgment is reversed, with costs, and a new trial ordered.